Zane, C. J.:
It appears that the defendants received of the plaintiffs at Milford, Utah, 3,500 sheep, and transported them over the Union Pacific Eailway to Fremont, Neb., and from that point, by arrangement with other roads, to Chicago, Ill. The defendants claim that they were *518authorized to carry them by the above route to Chicago, under their shipping contract with the plaintiffs. On the other hand, the plaintiffs insist that the same contract required the defendants to carry their stock to Omaha, and to permit them to unload and sell the same, if they desired. These conflicting claims render it necessary to ascertain the legal effect of the contract in the respects involved by this contention.
The contract acknowledges the receipt of the stock, and that it was to be transported from Milford to Chicago. The plaintiffs agreed to land, unload, reload, feed, water, and attend to the stock, at their own expense and risk, while on the cars, or at feeding or transfer points, or where the stock might be unloaded for any purpose. And it was agreed that the defendants would not be liable for loss or injury to the same beyond their own lines, constituting the Union Pacific System. At the time the contract was delivered, tickets were given by the defendants to the men in actual charge of the sheep, to enable them to accompany and attend to them, good only for continuous passage from Milford, Utah, to Council Bluffs. It was also stipulated that the tickets would be honored o'nly when presented with the contract, and upon the train conveying the stock. The bill of lading or contract for the transportation of the sheep, and the tickets or contract for the passage of the men in charge of them, were made between the same parties, and delivered on the same day. The purpose of the plaintiffs was to secure the transportation of their sheep, and the objéct of the defendants was the benefit of the freight charges for their transportation; and- this freight was the only consideration paid and received for the transportation of the sheep, and the men in charge of them. The “live-stock contract,” as it is termed, the tickets, and the conditions on the back of them, and the rules and regulations for *519transportation in evidence, were all parts of the same contract.
The rule applicable to such a case has been stated thus: “The contract may be contained in several instruments, which, if made at the same time, between the same parties, and in relation to the same'subject, will be held to constitute but one contract.” 2 Pars. Cont. (8th Ed.) p. 503; Railroad Co. v. Curran, 19 Ohio St. 1. The defendants’ line of railway extended to Council Bluffs, and connected there with the Chicago & Northwestern, with which it had shipping arrangements to Chicago. Defendant’s line also connected with the road of another company at Fremont, 49 miles west of Council Bluffs, which connected with another line, and that with still another line extending to Chicago. The separate papers for the transportation of the sheep did not name the particular route, while the tickets for the transportation of the shepherds in charge of the sheep passed them only to Council Bluffs. The contract and tickets, when considered together, show an express intention to transport the men in charge of the stock to Council Bluffs, and, by necessary inference, an intention to carry the sheep through or to the same place. If the defendants had carried the stock to Omaha, the plaintiffs would have had the legal right, when they reached that place, to require their delivery to them for sale or other disposition. It is true that the defendants could have demanded the freight to Chicago, unless there was a valid agreement or usage authorizing payment to Omaha simply. “A carrier is employed as bailee of a person’s goods, for the purpose of obeying his directions respecting them, and the Owner is entitled to receive them back at any period of the journey, when they. can be got at. To say that a carrier is bound to deliver goods according to the owner’s first direction is a proposition wholly unsupported either by law or com-*520mom sense.” Hutch. Carr. (2d Ed.) § 337; Railway Co. v. Barnett (Tex. Civ. App.) 27 S. W. 677. The law did not require the plaintiffs to tender at Fremont the freight charges to Chicago. If the sheep had been carried to Omaha, the defendants could not haye been compelled to deliver them to the plaintiffs without the tender of the freight charges to Chicago', or an agreement to deliver them without-freight beyond Omaha, or a valid usage to pay only to the point of delivery to the owner.
The plaintiff! Sharp was permitted to testify, against the objections of the defendants, that he told their agent at Milford, before he made out the bills of lading, that they wanted the sheep stopped at Omaha, that they expected they would be sold there, and that a contract for their sale was being negotiated. To this ruling of the court the defendants excepted, and assign the same as error. In view of the right of the plaintiffs, under the contract, to demand their stock at Omaha, and the obligation of the defendants to deliver it upon payment of the freight charges, this usage could not vary the contract in any respect. We find no error in the admission .of such testimony.
The plaintiffs were permitted to testify, against the objections of the defendants, that they had shipped sheep over the Union Pacific Railway a number of times, and the usage was to bill them through to Chicago, and that they were allowed to unload and sell at any place; that they had often done so on that road, — sometimes taking them off and selling west of Omaha, — and the usage was to pay freight charges to the place of unloading. To-this ruling of the court the defendants excepted, and assign the same as error. The usage proven, so far as it related to the right to take the stock off the train, was identical with the law. We are disposed to hold that proof of a usage between the parties to pay and collect *521freight for the distance the stock is actually carried was competent, under the contract in evidence. Such a usage was not contrary to law, and did not contradict or change the express provisions of the contract. If the contract had provided expressly that freight should be paid to the place mentioned in the bill of lading, though unloaded at an intermediate point, the usage would have been contrary to it and void. The usage proven was not contrary to the positive provisions of the contract. “Parol evidence is competent to annex to a contract a custom or usage of the business and locality, known to the parties, or so general and well settled as to be presumed to be known to them, and with reference to which they must be deemed to have contracted.” Browne, Par. Ev. pp. 216, 227; Lowry v. Russell, 8 Pick. 360. Parol proof is sometimes competent to annex to a contract a usage, when such usage does not conflict with the express terms of the contract; in other cases, proof is admitted to explain expressions used in the writing; in others, such proof is allowed, to remove latent ambiguities; and, in other cases, proof of former dealings between the parties is admissible to show acquiescence therein. Railroad Co. v. Johnston, 51 Am. Rep. 489; Robinson v. U. S., 13 Wall. 363; 27 Am. & Eng. Enc. Law, 816; Bliven v. Screw Co., 23 How. 420; Andrews v. Roach, 37 Am. Dec. 718; McClure v. Cox, 70 Am. Dec. 552.
The court below charged the jurors that the defendants had the right to collect freight to Chicago though the stock might not be carried that far, and that they should disallow the item paid by plaintiffs for freight between Omaha and Chicago. In view of this instruction, and the amount of the verdict, it is not at all probable that the proof of usage prejudiced the plaintiff, and therefore its admission would not have been reversible *522error, tbougb it bad been erroneous. We find no reversible error in this record. Judgment affirmed.
Bartch and Miner, JJ., concur.